ADAMS, District Judge.
This action was brought by the Baker Transportation Company, the owner of the steel barge Powell, laden with coal and bound from Philadelphia to Providence, in tow of the tug John A. Hughes on a hawser, to recover the damages caused to the Powell by collision with a light barge, the Shickshinny, ⅛ tow on a hawser of the tug Scranton, near Race Rock, Long Island Sound, about 10 o’clock A. M. on the 18th of March, 1905. The Scranton and tow of three barges of which the Shickshinny was the leading one, was proceeding west. The length of the hawser between the Powell and the Hughes was about 125 fathoms, and of that between the Shick-shinny and the Scranton was about 200 fathoms.
A dense fog prevailed. The tide was ebb running east, about 2 miles an hour. The wind was very light. The Hughes was on a course E. y2 N. and the Scranton W. ¾ S. The testimony of the Hughes with respect to speed was that she was proceeding under one bell and making about 4 miles over the ground; that of the Scranton was that she was running at full speed and making 5 knots. Both tugs were blowing fog signals of one long and two short blasts at proper intervals.
*880The master of the Scranton said that when he was about off Race Rock Lighthouse, he heard a tug ahead blowing the fog signals, which turned out to be the Hughes; that he continued blowing until he heard the Hughes give one long whistle which he answered with the same and altered his heading to the north which made his' course W. N. W. He continued on this course until he heard several toots over the stem of his boat and the hawser to his tow parted. This hawser was parted by the collision.
The master of the Hughes said he heard fog signals from a vessel almost ahead which turned out to be the Scranton; that the Scranton blew one whistle and he answered with one, then ported and hauled about six points to the starboard and steadied; that he did not see the Scranton or any of her tow, but judged she was going at full speed from the sound of her steam; that he felt the hawser leading to the Powell part and saw it was leading over her port quarter; that he heard a crash and went to his tow which he found had been struck on: the starboard side. The hawser of this tow was parted one or two minutes before the collision, probably by the turn of the tug to the starboard.
The accounts from the barge are rather meagre. Only one witness, the engineer, was examined from her. He was not on duty at the time of the collision, having gone below at 8 o’clock. The master was ■ dead and the others on board could not be found. The engineer, however, came out on deck just before the vessels struck and he described the way they came together, i. e., the Shickshinny striking the Powell on the starboard side about amidships. He also heard the master order the wheelsman to port. The wheel of the Powell was a ship’s wheel and the helmsman evidently understood the order to mean to turn the wheel to port which he doubtless obeyed by turning it in that direction. While the tug was running off to the starboard and away from the approaching tow, the barge turned to the port and directly across its path, thus bringing about the collision which would have bene avoided if the barge had followed' the tug.
The question to be determined is, was the barge responsible for the collision in view of the wrong manoeuvre made by her? I do not think she was, but that turning the wheel the wrong way was in consequence of the previous faults of the tugs in navigating during such weather, and in not. stopping when whistles were heard ahead. The fog was so dense that some of the witnesses said they could not see more than 20 feet. While others made larger estimates, 200 to 300 feet, it is conceded by the tugs that the fog was very thick. I consider that the faults of the tugs were the proximate causes of the collision. When the mistake was made on the barge, the vessels were almost in collision and the error of the barge should not prevent her from collecting the damages which she sustained in consequence of the tugs’ manifest faults.
Decree for the libellant, against both tugs, with an order of reference.